Exhibit 10.13(g)



NOTICE OF GRANT OF DEFERRED STOCK UNITS

ANIKA THERAPEUTICS, INC.
2017 OMNIBUS INCENTIVE PLAN



FOR GOOD AND VALUABLE CONSIDERATION, Anika Therapeutics, Inc. (the “Company”)
hereby grants, pursuant to the provisions of the Anika Therapeutics, Inc. 2017
Omnibus Incentive Plan (the “Plan”), to the Grantee designated in this Notice of
Grant of Deferred Stock Units (the “Notice of Grant”), the number of deferred
stock units (“DSUs”) set forth in the Notice of Grant (the “Award”), subject to
certain terms and conditions as outlined below in the Notice of Grant and the
additional terms and conditions set forth in the attached Terms and Conditions
of Deferred Stock Units (the “Terms and Conditions,” and together with the
Notice of Grant, the “Award Agreement”).

Grantee: [Name] Grant Date: [Date] Number of DSUs Granted: [####] Definition of
DSU: Each DSU shall entitle the Grantee to receive one Share at such future date
or dates and subject to such terms and conditions as set forth in the Award
Agreement. Vesting Schedule:

Subject to the provisions of the Terms and Conditions and other applicable
sections of this Notice of Grant, the Award shall vest in accordance with the
following schedule, in the event the Grantee does not have a Separation from
Service prior to the applicable vesting date:

[Insert schedule – time-based or performance-based]

Settlement Schedule: The Award shall be settled in Shares (as set forth in the
Terms and Conditions) on the date specified in the Grantee’s RSU Deferral
Election Form (the “Deferral Election Form”), which is incorporated into the
Award Agreement. [Acceleration of Vesting on Separation from Service:]  
[Acceleration of Vesting on Change in Control:]  





 

Notice of Grant - Page 1

 

 

By signing below, the Grantee agrees that the Award is granted under and
governed by the terms and conditions of the Plan and the Award Agreement, as of
the Grant Date.

GRANTEE   ANIKA THERAPEUTICS, INC.           Sign Name:     Sign Name:          
  Print Name:     Print Name:                   Title:  

 







 

Notice of Grant - Page 2

 

 

TERMS AND CONDITIONS OF DEFERRED STOCK UNITS

1.Grant of DSUs.



(a)       The Award granted to the Grantee and described in the Notice of Grant
is subject to the terms and conditions of the Plan. The terms and conditions of
the Plan are hereby incorporated herein by reference. Except as otherwise
expressly set forth herein, the Award Agreement shall be construed in accordance
with the terms and conditions of the Plan. Any capitalized term not otherwise
defined in the Award Agreement shall have the definition set forth in the Plan.

(b)       The Committee has approved the grant to the Grantee of the Award,
conditioned upon the Grantee’s acceptance of the terms and conditions of the
Award Agreement within 60 days after the Award Agreement is presented to the
Grantee for review.

(c)       As of the Grant Date, the Company grants to the Grantee the number of
DSUs set forth in the Notice of Grant, subject to the terms and conditions of
the Plan and the Award Agreement. Each DSU shall entitle the Grantee to receive
one Share, at such future date or dates and subject to such terms and conditions
as set forth in the Award Agreement.

2.Restrictions.

(a)       Except as set forth in the Deferral Election Form, the Grantee shall
have no rights or privileges of a Company stockholder as to the DSUs prior to
settlement in accordance with Section 5 of these Terms and Conditions
(“Settlement”), including no right to vote (but excluding, for the avoidance of
doubt, the right to receive dividends or other distributions with respect to the
DSUs as set forth in the Deferral Election Form); in addition, the following
provisions shall apply:

(i)       the Grantee shall not be entitled to delivery of a certificate or
certificates for Shares in connection with the DSUs until Settlement (if at
all), and upon the satisfaction of all other applicable conditions;

(ii)       none of the DSUs may be sold, transferred (other than by will or the
laws of descent and distribution), assigned, pledged or otherwise encumbered or
disposed of prior to Settlement; and

(iii)       all of the DSUs shall be forfeited and all rights of the Grantee
with respect to the DSUs shall terminate in their entirety on the terms and
conditions set forth in Section 4 below.

(b)       Any attempt to dispose of DSUs or any interest in the DSUs in a manner
contrary to the restrictions set forth in the Award Agreement shall be void and
of no effect.

3.             Restricted Period and Vesting. The “Restricted Period” is the
period beginning on the Grant Date and ending on the date the DSUs, or such
applicable portion of the DSUs, are deemed vested under the schedule set forth
in the Notice of Grant including any applicable accelerated vesting provisions
set forth in the Notice of Grant.

4.            Forfeiture. If, during the Restricted Period, (i) the Grantee
incurs a Separation from Service, (ii) there occurs a material breach of the
Award Agreement by the Grantee or (iii) the Grantee fails to meet the tax
withholding obligations described in Section 6 below, all rights of the Grantee
to the DSUs that have not vested in accordance with Section 3 above including
pursuant to any applicable accelerated vesting provisions set forth in the
Notice of Grant shall terminate immediately and be forfeited in their entirety.



 

Terms and Conditions - Page 1

 

 

5.             Settlement of DSUs. Delivery of Shares or other amounts under the
Award Agreement shall be subject to the following:

(a)       The Company shall deliver to the Grantee one Share for each DSU that
has vested and not otherwise been forfeited, together with any accrued dividends
and distributions related thereto, in each case in accordance with the Deferral
Election Form;

(b)       Any issuance of Shares pursuant to the Award Agreement may be effected
on a non-certificated basis, to the extent not prohibited by applicable law or
the applicable rules of any securities exchange or similar entity; and

(c)       In the event that a certificate for Shares is delivered to the Grantee
in connection with the Award, such certificate shall bear the following legend:

The ownership and transferability of this certificate and the shares of stock
represented hereby are subject to the terms and conditions (including
forfeiture) of the Anika Therapeutics, Inc. 2017 Omnibus Incentive Plan and a
deferred stock unit award agreement entered into between the registered owner
and Anika Therapeutics, Inc. Copies of such plan and agreement are on file in
the executive offices of Anika Therapeutics, Inc.

In addition, the stock certificate or certificates for any Shares shall be
subject to such stop-transfer orders and other restrictions as the Company may
deem advisable under the rules, regulations and other requirements of the SEC,
any stock exchange upon which the Common Stock is then listed, and any
applicable federal or state securities law, and the Company may cause a legend
or legends to be placed on such certificate or certificates to make appropriate
reference to such restrictions.

6.Withholding.



(a)       The Committee shall determine the amount of any withholding or other
tax required by law to be withheld or paid by the Company with respect to any
income recognized by the Grantee with respect to the Award.

(b)       The Grantee shall be required to meet any applicable tax withholding
obligation in accordance with the tax withholding provisions of Section 17.3 of
the Plan.

(c)       The Grantee shall meet any withholding requirement by direct payment
to the Company in cash of the amount of any taxes required to be withheld with
respect to the Award. Notwithstanding the foregoing, the Grantee shall have the
right to request to meet, subject to the approval of the Committee in its sole
discretion, any withholding requirement (i) by having withheld from the Award at
the appropriate time that number of whole Shares whose Fair Market Value is
equal to the amount of any taxes required to be withheld with respect to the
Award or (ii) by a combination of Shares and cash.

7.             Adjustment. Upon any event described in Section 15 of the Plan
occurring after the Grant Date, the adjustment provisions as provided for under
Section 15 of the Plan shall apply to the Award.

8.            Bound by Plan and Committee Decisions. By accepting the Award, the
Grantee acknowledges that the Grantee has received a copy of the Plan, has had
an opportunity to review the Plan, and agrees to be bound by all of the terms
and conditions of the Plan. In the event of any conflict between the provisions
of the Award Agreement and the Plan, the provisions of the Plan shall control.
The authority to manage and control the operation and administration of the
Award Agreement and the Plan shall be vested in the Committee, and the Committee
shall have all powers with respect to the Award Agreement as it has with respect
to the Plan. Any interpretation of the Award Agreement or the Plan by the
Committee and any decision made by the Committee with respect to the Award
Agreement or the Plan shall be final and binding on all persons.



 

Terms and Conditions - Page 2

 

 

9.             Grantee Representations. The Grantee hereby represents to the
Company that the Grantee has read and fully understands the provisions of the
Award Agreement and the Plan and that the Grantee’s decision to participate in
the Plan is completely voluntary. Further, the Grantee acknowledges that the
Grantee is relying solely on his or her own advisors with respect to the tax
consequences of the Award.

10.           Regulatory Restrictions on the DSUs. Notwithstanding the other
provisions of the Award Agreement, the Committee may impose such conditions,
restrictions and limitations on the issuance of Common Stock with respect to the
Award unless and until the Committee determines that such issuance complies with
(a) any applicable registration requirements under the Securities Act or the
Committee has determined that an exemption therefrom is available, (b) any
applicable listing requirement of any stock exchange on which the Common Stock
is listed, (c) any applicable Company policy or administrative rules and (d) any
other applicable provision of state, federal or foreign law, including foreign
securities laws where applicable.

11.Miscellaneous.

(a)       Notices. Any notice that either party hereto may be required or
permitted to give to the other shall be in writing and may be delivered
personally, by intraoffice mail, by fax, by electronic mail or other electronic
means, or via a postal service, postage prepaid, to such electronic mail or
postal address and directed to such person as the Company may notify the Grantee
from time to time; and to the Grantee at the Grantee’s electronic mail or postal
address as shown on the records of the Company from time to time, or at such
other electronic mail or postal address as the Grantee, by notice to the
Company, may designate in writing from time to time.

(b)       Waiver. The waiver by any party hereto of a breach of any provision of
the Award Agreement shall not operate or be construed as a waiver of any other
or subsequent breach.

(c)       Entire Agreement. The Award Agreement and the Plan constitute the
entire agreement between the parties with respect to the Award. Any prior
agreements, commitments or negotiations concerning the Award are superseded.

(d)       Binding Effect; Successors. The obligations and rights of the Company
under the Award Agreement shall be binding upon and inure to the benefit of the
Company and any successor corporation or organization resulting from the merger,
consolidation, sale, or other reorganization of the Company, or upon any
successor corporation or organization succeeding to substantially all of the
assets and business of the Company. The obligations and rights of the Grantee
under the Award Agreement shall be binding upon and inure to the benefit of the
Grantee and the beneficiaries, executors, administrators, heirs and successors
of the Grantee.

(e)       Governing Law; Consent to Jurisdiction; Consent to Venue; Service of
Process. The Award Agreement shall be governed by and construed in accordance
with the internal laws of the Commonwealth of Massachusetts without regard to
the principles of conflicts of law thereof or principles of conflicts of laws of
any other jurisdiction that could cause the application of the laws of any
jurisdiction other than the Commonwealth of Massachusetts. For purposes of
resolving any dispute that arises directly or indirectly in connection with the
Award Agreement, the Grantee, by virtue of receiving the Award, hereby submits
and consents to the exclusive jurisdiction of the Commonwealth of Massachusetts
and agrees that any related litigation shall be conducted solely in the courts
of Middlesex County, Massachusetts or the United States District Court for the
District of Massachusetts, where the Award Agreement is made and to be
performed, and no other courts. The Grantee may be served with process in any
manner permitted under Massachusetts law, or by United States registered or
certified mail, return receipt requested.



 

Terms and Conditions - Page 3

 

 

(f)       Headings. The headings contained herein are for the sole purpose of
convenience of reference, and shall not in any way limit or affect the meaning
or interpretation of any of the terms or provisions of the Award Agreement.

(g)       Amendment. The Award Agreement may be amended at any time by the
Committee, provided that no amendment may, without the consent of the Grantee,
materially impair the Grantee’s rights with respect to the Award.

(h)       Severability. The invalidity or unenforceability of any provision of
the Award Agreement shall not affect the validity or enforceability of any other
provision of the Award Agreement, and each other provision of the Award
Agreement shall be severable and enforceable to the extent permitted by law.

(i)       No Rights to Service. Nothing contained in the Award Agreement shall
be construed as giving the Grantee any right to be retained, in any position, as
a director, officer, employee or consultant of the Company or its Affiliates, or
shall interfere with or restrict in any way the rights of the Company or its
Affiliates, which are hereby expressly reserved, to remove, terminate or
discharge the Grantee at any time for any reason whatsoever or for no reason,
subject to the Company’s articles of incorporation, bylaws and other similar
governing documents and applicable law.

(j)       Section 409A. It is intended that the Award Agreement and the Award
will comply with Code Section 409A, and the Award Agreement shall be
administered accordingly and interpreted and construed on a basis consistent
with such intent. This Section 11(j) shall not be construed as a guarantee of
any particular tax effect for the Grantee’s benefits under the Award Agreement
and the Company does not guarantee that any such benefits will satisfy the
provisions of Code Section 409A or any other provision of the Code. The amounts
that become payable upon each vesting date are hereby designated separate
payments for purposes of Section 409A.

(k)       Further Assurances. The Grantee agrees, upon demand of the Company or
the Committee, to do all acts and execute, deliver and perform all additional
documents, instruments and agreements that may be reasonably required by the
Company or the Committee, as the case may be, to implement the provisions and
purposes of the Award Agreement and the Plan.

(l)       Confidentiality. The Grantee agrees that the terms and conditions of
the Award reflected in the Award Agreement are strictly confidential and, with
the exception of the Grantee’s counsel, tax advisor, immediate family, or as
required by applicable law, have not and shall not be disclosed, discussed or
revealed to any other persons, entities or organizations, whether within or
outside Company, without prior written approval of Company. The Grantee shall
take all reasonable steps necessary to ensure that confidentiality is maintained
by any of the individuals or entities referenced above to whom disclosure is
authorized.





Terms and Conditions - Page 4

